Case: 22-10041         Document: 00516577794              Page: 1       Date Filed: 12/14/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                                     United States Court of Appeals
                                                                                              Fifth Circuit
                                       No. 22-10041
                                     Summary Calendar                                       FILED
                                                                                 December 14, 2022
                                                                                       Lyle W. Cayce
   United States of America,                                                                Clerk

                                                                        Plaintiff—Appellee,

                                              versus

   Hector Burgos Saucedo,

                                                                    Defendant—Appellant.


                     Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:20-CR-517-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
         The attorney appointed to represent Hector Burgos Saucedo has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Burgos Saucedo has filed a response. We have reviewed
   counsel’s brief and the relevant portions of the record reflected therein, as



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10041    Document: 00516577794          Page: 2   Date Filed: 12/14/2022




                                  No. 22-10041


   well as Burgos Saucedo’s response. We concur with counsel’s assessment
   that the appeal presents no nonfrivolous issue for appellate review.
   Accordingly, counsel’s motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the appeal is
   DISMISSED. See 5th Cir. R. 42.2.




                                       2